Citation Nr: 1757638	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  17-17 065	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus and, if so, whether the claim may be granted.

2.  Entitlement to service connection for acid reflux to include as secondary to medications taken for service connected disabilities.

3.  Entitlement to service connection for an acquired psychiatric condition to include as secondary to service connected disabilities


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1982 to December 2002.

2.  On November 3, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


